TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-04-0000175-CR
                                   NO. 03-04-0000178-CR



                             Robert Joe Donaldson, Appellant

                                              v.

                                The State of Texas, Appellee




    FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
     NOS. 8931 & 9233, HONORABLE GUILFORD L. JONES, III, JUDGE PRESIDING



                           CONCURRING OPINION


              I concur in the judgment only. See Tex. R. App. P. 47.5.




                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Filed: August 24, 2005